 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Morgan Howarth,                                   No. CV-19-00726-PHX-ESW
10                  Plaintiff,                         ORDER
11   v.
12   Ryan Patterson, et al.,
13                  Defendants.
14
15
16          The Court has reviewed Plaintiff’s “Motion to Strike Defendants’ Untimely and
17   Improper Replies in Support of Motion to Set Aside Entry of Default” (Doc. 102). Plaintiff
18   is correct that Defendant Patterson Remodeling, LLC filed its Reply (Doc. 100) in support
19   of its Motion to Set Aside an Entry of Default (Doc. 91) one day late under the current
20   version of Federal Rule of Civil Procedure 6.        However, after reviewing Plaintiff’s
21   Response (Doc. 93) opposing the setting aside of the default, the Court found that it was in
22   the interests of justice to review Defendant Patterson Remodeling, LLC’s replies to the
23   arguments made in Plaintiff’s Response. The Court finds no prejudice to Plaintiff by the
24   one-day late Reply (Doc. 100). Plaintiff’s Motion to Strike (Doc. 102) will be denied as to
25   Defendant Patterson Remodeling, LLC’s Reply (Doc. 100). See United States v. Toilolo,
26   No. CR 11-00506 LEK, 2013 WL 12212909, at *2 (D. Haw. Nov. 18, 2013) (“While the
27   Court is not without annoyance at late filings, it cannot conclude that Defendants were
28   unduly prejudiced by the one-day late filing, nor can it conclude that justice would be
 1   served by striking the Government’s Motion.”); Rogers v. JPMorgan Chase Bank, N.A.,
 2   2012 WL 2190900, at *6 (W.D. Wash. June 13, 2012) (denying motion to strike one-
 3   day late summary judgment opposition because its untimely filing did not prejudice
 4   opposing party).
 5          The Court, however, does find good cause to strike the Reply filed by Defendants
 6   Ryan Patterson and Patterson Homes, LLC as those Defendants did not join Defendant
 7   Patterson Remodeling, LLC’s Motion to Set Aside an Entry of Default (Doc. 91).
 8          Accordingly,
 9          IT IS ORDERED denying Plaintiff’s “Motion to Strike Defendants’ Untimely and
10   Improper Replies in Support of Motion to Set Aside Entry of Default” (Doc. 102) as to
11   Defendant Patterson Remodeling, LLC’s Reply (Doc. 100).
12          IT IS FURTHER ORDERED granting Plaintiff’s “Motion to Strike Defendants’
13   Untimely and Improper Replies in Support of Motion to Set Aside Entry of Default” (Doc.
14   102) as to Defendants Ryan Patterson and Patterson Homes, LLC’s Reply (Doc. 101).
15          IT IS FURTHER ORDERED striking Defendants Ryan Patterson and Patterson
16   Homes, LLC’s Reply (Doc. 101).
17          IT IS FURTHER ORDERED that the parties shall comply with the current version
18   of the Federal and Local Rules of Civil Procedure.1
19          Dated this 21st day of February, 2020.
20
                                                        Honorable Eileen S. Willett
21                                                      United States Magistrate Judge
22
23          1
              The Court’s August 8, 2019 Order (Doc. 57) inadvertently referenced the prior
     version of Rule 6(d), which allowed three days to be added to the time in which a party
24   must act within a specified time after service if service was effected by electronic means.
     Rule 6(d) no longer provides for an additional three days to be added to a deadline if service
25   was effected by electronic means. Although Defendants Ryan Patterson and Patterson
     Homes, LLC state in their February 12, 2020 filing (Doc. 104 at 2) that they “have been
26   guided” by the prior Order (Doc. 57), the Court notes that Defendants Ryan Patterson and
     Patterson Homes, LLC did not dispute Plaintiff’s assertion that they filed their Reply in
27   support of their Motion to Dismiss (Doc. 82) approximately a week late under the current
     version of Rule 6(d). (Docs. 84, 85). On November 13, 2019, the Court granted Plaintiff’s
28   Motion to Strike (Doc. 84) their untimely Reply (Doc. 82) and denied Defendants’ Motion
     for an Extension of Time (Doc. 85). (Doc. 89).

                                                 -2-
